DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2021 has been entered.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments at pages 7-9 and amendment filed 18 June 2021 have been fully considered and found persuasive. The previous rejections of all pending claims under 35 U.S.C. 112 and 103 are withdrawn.

However prior art Ben Dayan does not disclose or make obvious a system of storage devices, a computing device including a backend and an external storage, the backend comprising a bucket that generates two types of data structures to direct access to the external storage or to a failure protected stripe of a plurality of failure protected stripes each stripe comprising a plurality of storage blocks distributed across a unique group of storage devices and wherein the plurality of storage blocks in the plurality 
The dependent claims being further limiting and definite are also allowable.  

Another relevant prior art Piszczek et al (US 8,560,772) teaches a data migration system between computing architectures and disk drives includes an intermediate data migration handling system having an intermediate data storage module coupled to the computer architecture, and a data controller module including data management software supporting the data transfers between the intermediate data storage module and the disk drives independent of the random I/O activity of the computer architecture.  RAID calculations are performed on the data prior to storage in the intermediate storage module, as well as when read therefrom for assuring data integrity, and reconstruction of corrupted data.  The data transfer to the disk drives is actuated in a sequence determined by the data management software based on predetermined criteria. The RAID capability is complimented with a real time adaptive RAID stripe size selection depending on the overall capacity of "healthy" components 
Another relevant prior art Matsuzawa (US 20120150799) teaches a method switches file server from old file server to new file server which are coupled via a backend network and provides data synchronization.  The old file server and new file server are coupled with one or more host computers via a frontend network to direct input/output (I/O) requests from the one or more host computers.  The method comprises creating stub files in the new file server, the stub files including stub information indicating location of data in the old file server; switching I/O requests directed to old file server to I/O requests directed to the new file server; checking whether the new file server has any stub files; and, if the new file server has one or more stub files, recalling data corresponding to the one or more stub files from the old file server according to the stub information to replace the one or more stub files.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        30 June 2021